Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (U.S. 5042594), in view of Burmeister et al. (U.S. 2016/0356132A1).

Regarding claim 1, Gonzalez et al. disclose a method of perforating a well (refer to abstract) comprising: loading a first perforating gun (10, fig. 2) with perforating charges (plurality of charges 16, col. 4 lines 65-68) and detonating cord (26); inserting a cartridge (14-1) holding a detonator (24) into the perforating gun (10; see fig. 2); inserting a detonation transfer end fitting (30) into the perforating gun (10, see fig. 2); inserting a detonating cord  (28) into the detonation transfer end fitting (see fig. 2 and 
However, Gonzalez et al. fail to teach confirming the detonating cord is correctly inserted into the detonation transfer end fitting.
Burmeister et al. disclose a detonator for use with a perforating gun assembly comprising a detonator positioning device, wherein a window or opening is provided in a cylindrical body (110) of the detonator positioning device (100) to facilitate visual verification of proper seating of the detonating cord, once the detonating cord has been connected to the assembly through passage (102; see fig. 4 and refer to abstract and paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gonzalez et al. and Burmeister et al. before him or her, to include modified Gonzalez et al. to include confirming the detonating cord is correctly inserted into the detonation transfer end fitting, to ensure proper connection before conveying the tool downhole. 
Regarding claim 10, the combination of Gonzalez et al. and Burmeister et al. teach all the features of this claim as applied to claim 1 above; Gonzalez et al. further disclose a plurality of perforating gun (refer to abstract).
However, Gonzalez et al. fails to teach connecting by threading the body of the first perforating gun directly into the body of the second perforating gun.  
Burmeister et al. disclose connecting sub (44) to housing (42) by threaded connection (see fig. 4 and refer to paragraph 0004). 
.
Claims 2-3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (U.S. 5042594), in view of Burmeister et al. (U.S. 2016/0356132A1) as applied to claim 1 above and further in view of Bell (U.S. 2010/0212480A1).
Regarding claims 2-3 and 5, the combination of Gonzalez et al. and Burmeister et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Gonzalez et al.  and Burmeister et al. appear to be silent to wherein the cartridge has at least one electrical contact proximate each end, wherein at least one of the electrical contacts of the cartridge is resiliently biased, wherein at least one of the electrical contacts of the cartridge is a pin adapted to engage a socket.    
Bell discloses a firing head comprising a cartridge (114, fig. 6), wherein the cartridge comprises at least one electrical contact (118, 124, 126) proximate each end (see fig. 6), wherein at least one of the electrical contacts of the cartridge is resiliently biased (by resilient contact 119; refer to paragraph 0058, 0060-0061), wherein at least one of the electrical contacts of the cartridge is a pin (118; refer to paragraph 0060) adapted to engage a socket (108; see fig. 1 and refer to paragraph 0060).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gonzalez et al., Burmeister 
Regarding claims 8-9, the combination of Gonzalez et al. and Burmeister et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Gonzalez et al. and Burmeister et al. appear to be silent to conveying the first perforating gun to a well site after loading the first perforating gun with perforating charges and detonating cord; wherein conveying the first perforating gun to a well site after inserting the cartridge containing the detonator into the perforating gun.  
Bell discloses a firing head comprising a cartridge, explosive detonator, and wireline connection switch  within an independent, cylindrical housing tube for secure transport to a sell site (refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gonzalez et al. and Burmeister et al. to include conveying the first perforating gun to a well site after loading the first perforating gun with perforating charges and detonating cord; wherein conveying the first perforating gun to a well site after inserting the cartridge containing the detonator into the perforating gun, as taught by Bell, for ensuring that the perforating gun assembly is operating properly before transportation to well site.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (U.S. 5042594), in view of Burmeister et al. (U.S. 2016/0356132A1) as applied to claim 1 above and further in view of Fraser et al. (U.S. 2014/0182368A1).
Regarding claim 11, the combination of Gonzalez et al. and Burmeister et al. teach all the features of this claim as applied to claim 1 above; Burmeister et al. further disclose the confirming the detonating cord is correctly inserted include checking the position of the detonating cord through a window or opening in the assembly.
However, the combination Gonzalez et al. and Burmeister et al. fail to teach checking through a site glass.
Fraser et al. disclose that devices such as sight glasses may be attached to separators in order to give visual confirmation of gas and liquid levels within the separator (refer to paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of La Gonzalez et al. and Burmeister et al. to include checking through a site glass, as taught by Fraser et al., to ensure proper connection before conveying the tool downhole. 
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lanclos et al. (U.S. 2012/0199352), in view of Burmeister et al. (U.S. 2016/0356132A1).
Regarding claim 1, Lanclos et al. disclose a method of perforating a well (see fig. 3) comprising: loading a first perforating gun (60/622, fig. 3: the first gun runs from 622 and is connected to 621) with perforating charges (64) and detonating cord (66); inserting a cartridge (70) holding a detonator (88, refer to paragraph 0022) into the perforating gun (62s, fig. 3 shows cartridge assembly 70 inside housing of 622); inserting 2, fig. 3); inserting a detonating cord (80, 82, 84, 86) into the detonation transfer end fitting (72); assembling the perforating gun in a tool string (see fig. 5 and refer to paragraph 0023); conveying the tool string into the well (see fig. 5 and refer to paragraph 0023); and detonating the perforating charges (refer to paragraph 0010, 0021, and 0023).  
However, Lanclos et al. is silent to confirming the detonating cord is correctly inserted into the detonation transfer end fitting.
Burmeister et al. disclose a detonator for use with a perforating gun assembly comprising a detonator positioning device, wherein a window or opening is provided in a cylindrical body (110) of the detonator positioning device (100) to facilitate visual verification of proper seating of the detonating cord, once the detonating cord has been connected to the assembly through passage (102; see fig. 4 and refer to abstract and paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lanclos et al. and Burmeister et al. before him or her, to include modified Lanclos et al. to include confirming the detonating cord is correctly inserted into the detonation transfer end fitting, to ensure proper connection before conveying the tool downhole. 
Regarding claim 10, the combination of Lanclos et al. and Burmeister et al. teach all the features of this claim as applied to claim 1 above; Lanclos et al. further disclose connecting the first perforating gun (622) to a second perforating gun (621).
However, Lanclos et al. fails to teach connecting by threading the body of the first perforating gun directly into the body of the second perforating gun.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Lanclos et al. to include a threaded connection, as taught by Burmeister et al. wherein connecting by threading the body of the first perforating gun directly into the body of the second perforating gun, since its known to connect sections of pipe by threaded connection.
Claims 2-3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lanclos et al. (U.S. 2012/0199352), in view of Burmeister et al. (U.S. 2016/0356132A1) as applied to claim 1 above and further in view of Bell (U.S. 2010/0212480A1).
Regarding claims 2-3 and 5, the combination of Lanclos et al. and Burmeister et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Lanclos et al. and Burmeister et al. appear to be silent to wherein the cartridge has at least one electrical contact proximate each end, wherein at least one of the electrical contacts of the cartridge is resiliently biased, wherein at least one of the electrical contacts of the cartridge is a pin adapted to engage a socket.    
Bell discloses a firing head comprising a cartridge (114, fig. 6), wherein the cartridge comprises at least one electrical contact (118, 124, 126) proximate each end (see fig. 6), wherein at least one of the electrical contacts of the cartridge is resiliently biased (by resilient contact 119; refer to paragraph 0058, 0060-0061), wherein at least one of the electrical contacts of the cartridge is a pin (118; refer to paragraph 0060) adapted to engage a socket (108; see fig. 1 and refer to paragraph 0060).    

Regarding claims 8-9, the combination of Lanclos et al. and Burmeister et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Lanclos et al. and Burmeister et al. appear to be silent to conveying the first perforating gun to a well site after loading the first perforating gun with perforating charges and detonating cord; wherein conveying the first perforating gun to a well site after inserting the cartridge containing the detonator into the perforating gun.  
Bell discloses a firing head comprising a cartridge, explosive detonator, and wireline connection switch  within an independent, cylindrical housing tube for secure transport to a sell site (refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lanclos et al. and Burmeister et al. to include conveying the first perforating gun to a well site after loading the first perforating gun with perforating charges and detonating cord; wherein conveying the first perforating gun to a well site after inserting the cartridge containing the detonator into the perforating gun, as taught by Bell, for ensuring that the perforating gun assembly is operating properly before transportation to well site.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Lanclos et al. (U.S. 2012/0199352), in view of Burmeister et al. (U.S. 2016/0356132A1) as applied to claim 1 above and further in view of Fraser et al. (U.S. 2014/0182368A1).
Regarding claim 11, the combination of Lanclos et al. and Burmeister et al. teach all the features of this claim as applied to claim 1 above; Burmeister et al. further disclose the confirming the detonating cord is correctly inserted include checking the position of the detonating cord through a window or opening in the assembly.
However, the combination Lanclos et al. and Burmeister et al. fail to teach checking through a site glass.
Fraser et al. disclose that devices such as sight glasses may be attached to separators in order to give visual confirmation of gas and liquid levels within the separator (refer to paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Lanclos et al. and Burmeister et al. to include checking through a site glass, as taught by Fraser et al., to ensure proper connection before conveying the tool downhole. 
Response to Arguments
Applicant's arguments filed on 05/22/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Gonzalez et al. fail to teach a cartridge holding a detonator.
Examiner respectfully disagree. Gonzalez et al. disclose a cartridge (14-1 can be considered a cartridge) holding a detonator (24) into the perforating gun (10). Fig. 2 
Regarding claim 1, applicant argues that Gonzalez et al. fail to teach inserting a detonation transfer end fitting into the perforating fun because it does not disclose a detonator transfer end fitting. Applicant states that an electrical circuit is not a detonation transfer end fitting. 
Examiner respectfully disagree. Applicant has not provided any special definition of the detonator transfer end fitting. The arming, testing, and firing circuit 30 of Gonzalez et al. can be considered a detonation transfer end fitting as it transfers detonation signals for firing the charges 16. 
Regarding claim 1, applicant argues that Gonzalez et al. fail to teach inserting a detonating cord into the detonation transfer end fitting. Applicant states that electrical wires 28 is not a detonating cord.
Examiner respectfully disagree. Electrical wires 28 are connected to the detonator 24 and the arming, testing, and firing circuit/ detonation transfer end fitting 30. Electrical wires 28 can be considered as a detonating cord since it sends signal to detonator 24 via electrical wires 28 to detonate the detonator (24). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/TARAS P BEMKO/           Primary Examiner, Art Unit 3672                                                                                                                                                                                  
/Y.A/
06/02/2021